DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 01/20/2022.
In view of applicant’s amendment and arguments regarding rejection of claim(s) 3 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and further in view of US 20150332573 (Selmanovic).
Regarding claim 17, Shin teaches “A wireless peripheral audio device (headset 200 in FIG 1), comprising:
a wireless communication component configured to establish a wireless communication link with a mobile device (FIG 3 and paragraph 0052: a second communication module 210 for forming a communication channel with the mobile communication terminal 100) configured to generate an audio signal and send the audio signal to the wireless peripheral audio device (implicit for the connection between the phone 100 and the headset 200; also paragraph 0028); and
a monitoring component (abstract: the second breakaway analyzing unit (220) for analyzing whether the mobile communication terminal (100) breaks away at the standard loss distance from the location of the headset (200) by analyzing a sensitivity signal delivered via the second communication module (210). Paragraph 0052: a second breakaway analyzing unit 220 for analyzing whether the mobile communication terminal 100 is out of the range of the standard loss distance from the location of the headset 200 by analyzing a sensitivity signal transmitted via the second communication module 210) configured to:
monitor a parameter associated with the wireless communication link (paragraph 0052: a second breakaway analyzing unit 220 for analyzing a sensitivity signal transmitted via the second communication module 210.);
(paragraph 0054: The second breakaway analyzing unit 220 analyzes that the mobile communication terminal 100 is out of the range of the standard loss distance. If it is determined that the mobile communication terminal 100 is out of the range of the standard loss distance, the second breakaway analyzing unit 220 transmits a signal indicating occurrence of a breakaway to the second breakaway warning unit 240 for breakaway warning.)…”

Shin does not disclose, upon determination that the mobile communication terminal 100 is out of the range, “transmit, using the wireless communication component, one or more instances of signals to the mobile device based on the determination, the signals including a location of the wireless peripheral audio device.”
In similar art of location tracking, Choe in FIG 2 with corresponding description teaches a system comprising smartphones 205, 215 (each of which is also a cluster head device (CHD)) capable of tracking location of small communication devices (SCD) 201-203, 211 and 212. FIG 3 provides an internal configuration of a SCD. Paragraph 0050 teaches presence of a GPS (Global Positioning System) to measure a location. In operation, FIG 6 and paragraph 0059, mutual location by a location information sensor at each device are received and measured (S100). Paragraphs 0069 and 0071: When a measured distance is exceeding over the limit distance, then the SCD immediately sends its measured value to the CHD (“transmit, using the wireless communication component, one or more instances of signals to the mobile device based on the determination”) because the SCD may be a chance to be under an unsafe status. location, directional mobility, retention power, and others) measured by an SCD (“the signals including a location of the wireless peripheral … device”). Paragraph 0086: the SCD verifies whether a cluster radius measured from a CHD centering on the SCD is exceeding over the previously determined limit distance or not. In case of exceeding, it expects a possibility of a loss/theft. Paragraph 0089: If a possibility of a loss/theft exists, the SCD increases its output power and directly sends the previously prepared message to the CHD.
In other words, Choe teaches “transmit, using the wireless communication component, one or more instances of signals to the mobile device based on the determination (Paragraph 0071: When a measured distance is exceeding over the limit distance, then the SCD immediately sends its measured value to the CHD. Paragraph 0086: the SCD verifies whether a cluster radius measured from a CHD centering on the SCD is exceeding over the previously determined limit distance or not. In case of exceeding, it expects a possibility of a loss/theft. Paragraph 0089: If a possibility of a loss/theft exists, the SCD increases its output power and directly sends the previously prepared message to the CHD.), the signals including a location of the wireless peripheral … device (Paragraph 0077: a CHD receives a pull message with local information which includes location measured by an SCD. Paragraph 0050: presence of a GPS (Global Positioning System) in SCD to measure a location.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Choe transmission, by 

Shin or Choe do not disclose “a notification component configured to: accept an input from a third party other than a user of the mobile device; and transmit, in response to receiving the input from the third party, a notification to an account of a user of the mobile device using the wireless communication component, the notification including the location of the wireless peripheral audio device.” 
Selmanovic in FIG 1 and 2 with corresponding description teaches a location tracking device 20, a location server 40, and a monitoring device 70. The location tracking device 20 is configured as an article that can be worn or carried by a child (paragraph 0017). The location tracking device 20 receives signals from satellites 80 and determines its location which may be reported to the location server 40. The location server 40 stores the reported locations of the location tracking device 20 and provides a web-based portal that may be accessed by the monitoring device 70. The web-based portal provides a secure log-in to the monitoring device 70, such as a smart phone, so that the parent can monitor the location of the child associated with the location tracking device 20. The latter feature corresponds to claimed “an account of a user of the mobile device”. Paragraph 0018: the location circuit 22 within the tracking wireless communication component”.
Paragraph 0019: The location tracking device 20 may be programmed to send its current location responsive to a predetermined event, such as when an emergency button on the device is pressed by the child. This corresponds to “a notification component configured to: accept an input from a third party other than a user of the mobile device (indeed, the button is pressed by a child which is not the user of the mobile device 70 who may be a parent); and transmit, in response to receiving the input from the third party, a notification to an account of a user of the mobile device using the wireless communication component, the notification including the location of the wireless peripheral audio device (the location information is transmitted to the server 40 which is accessible by the user of the mobile device 70 through the portal. This represents “an account”. Accounts are explicitly mentioned in paragraphs 0025 and 0030 – 0032.).”
Paragraph 0021: The location tracking device 20 may be incorporated into an article that is worn or carried by the child, such as a wristband, a pendant, an article of clothing, book bag, or backpack.
Paragraph 0001 is explicit that the disclosed tracking functionality may be used to track location of a person in general (not just the child) or an article.
or an article and may be incorporated into any article, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the functionality disclosed by Selmanovic in the headset of Shin. Doing so would have allowed to retrieve the headset in case it is lost (or otherwise separated from the corresponding mobile communication terminal beyond any distance through which they may still communicate Shin’s signal indicating a breakaway), and later found by somebody else.
With respect to the limitation that the input is specifically “from a third party other than the user of the mobile device”, although in Selmanovic this limitation is fulfilled since it applies to the child pressing a button while the user of the mobile device 70 is their parent, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the button can be pressed by anybody, including the child, the parent, a stranger, etc. and the device and system would still function in the exactly same way regardless of who particularly presses the button.

Regarding claim 1, this claim is for a method performed by a device claimed in claim 17 above. Since claims 17 and 1 have similar limitations, Shin in combination with Choe and Selmanovic teach or fairly suggest all steps of the method claimed in claim 1 and, therefore, claim 1 is rejected because of the same reasons as set forth in the rejection of claim 17.

Regarding claim 7, Shin in combination with Choe teaches or fairly suggests “wherein the first signals further comprise a request directed to the mobile device to notify a user of the mobile device upon receiving the first signals (indeed, Choe in FIG 12 teaches mobile device alerting the user of the possibility that the tracked item (SCD) is lost (“the mobile device to notify a user of the mobile device”). On the other side, as was explained in the rejection of claim 1, the SCD transmits a pull message when any of the monitoring conditions cross their respective threshold values informing the CHD about a possibility of the loss/theft of the SCD. Since the CHD may only know about possibility of loss/theft of the SCD upon reception of the pull message (“upon receiving the first signals”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement appearance of the application screen shown in FIG 12 of Choe upon reception of the pull message which would thus act as “a request” to notify the user of the mobile device about possible loss/theft of the SCD. Doing so would have allowed the user to receive the status of the SCD the moment it may determine to be in the loss/theft condition).”
Regarding claims 9 and 18, Shin in combination with Choe teaches “wherein the location of the wireless peripheral audio device is determined by a global positioning system (GPS)” (as in claim 9) and “further comprising: a location tracking component configured to receive a location tracking signal from a global positioning system (GPS)” (as in claim 18) (Choe, paragraph 0050: presence of a GPS (Global Positioning System) in SCD (“wireless peripheral audio device”, when combined with Shin) to measure a location. Paragraph 0077: a CHD receives a pull message with local information which includes location measured by an SCD.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 (Selmanovic) as applied to claim 1 above, and further in view of US 20200015040 (Baird).
Regarding claim 2, Shin teaches “further comprising: determining a distance from the mobile device (paragraph 0030: the headset 200 may measure a separation distance to the other device connected wirelessly) based on monitoring the parameter corresponding to a strength of a second signal from the mobile device transmitted over the wireless communication link (paragraph 0052: analyzing whether the mobile communication terminal 100 is out of the range of the standard loss distance from the location of the headset 200 by analyzing a sensitivity signal transmitted via the second communication module 210 from the mobile communication terminal (“a second signal from the mobile device transmitted over the wireless communication link”). Paragraph 0054: the sensitivity signal is a Received Signal Strength Indication (RSSI) signal. Specifics of the measurements are disclosed in paragraphs 0039 – 0045), wherein:
the predetermined condition is the distance from the mobile device (paragraph 0030: the headset 200 may measure a separation distance (“the predetermined condition”) to the other device connected wirelessly.  Paragraph 0054: analyzing that the mobile communication terminal 100 is out of the range of the standard loss distance if the value of the RSSI signal is greater than a standard sensitivity value corresponding to the standard loss distance.)…”
Shin does not disclose that “the threshold correlates to a maximum distance to maintain the wireless communication link.” In Shin, the standard loss distance is set by the user in the communication environment in which the headset 200 is currently used (paragraphs 0043 – 0044).
Baird also teaches wireless tracking (see title). Paragraph 0027 teaches that tracking devices 110A-110B can automatically enter into the lost mode when located outside of a predetermined radius of the first user equipment 106A, which is similar to the teaching of Shin. However, alternatively, if one or more of the tracking devices 110A-110B is outside of the communication range of the first user equipment 106A (“the threshold correlates to a maximum distance to maintain the wireless communication link”), the one or more tracking devices 110A-110B can automatically enter into a lost mode. In this case (paragraph 0012), the first user equipment to which the tracking device is paired, can trigger an alert or a notification via the client application indicating that the item is lost.
In other words, Baird teaches two alternative embodiments of a threshold distance: one in which the distance is predetermined, and another in which the distance “correlates to a maximum distance to maintain the wireless communication link”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize, on alternative basis, the threshold distance correlated to the distance of the communication range, as disclosed by Baird, in the system of combined Shin and Choe’s disclosures simply as design choice with KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 (Selmanovic) as applied to claim 1 above, and further in view of US 20210218530 (Ciochina).
Regarding claim 3, Shin in combination with Choe teaches “further comprising: determining a rate of change in a distance from the mobile device (Choe, paragraph 0059: using a motion and/or an acceleration sensor, directional mobility and/or speed are measured (S110). It is well known that speed is “a rate of change in a distance”. Paragraphs 0069 and 0071: based on monitoring, determining if a measured directional mobility is exceeding over a previously determined limit, then the corresponding SCD immediately sends its measured value to the CHD. Paragraphs 0079 and 0087: when the SCD is moving away from the CHD in an opposite direction and also exceeding over the previously determined mobility limit, then it expects a possibility of loss/theft.)…”

Ciochina in FIG 1 and paragraph 0164 teaches that the device 1.1 may determine the relative speed with respect to the device 1.2 by measuring the strength variations of the signal received from the device 1.2 (speed is measured “based on monitoring the parameter corresponding to a change in a strength of a second signal from the mobile device transmitted over the wireless communication link”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Ciochina determination of the relative speed of the devices based on variations of the received signal, instead of using motion or acceleration sensors disclosed by Choe, in the system of combined Shin and Choe’s disclosures simply as design choice with predictable results, the results being elimination of disclosed by Choe motion and/or an acceleration sensors used to determine speed (when implemented in the headset of Shin), thus making the device cheaper and less complicated, and since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 Selmanovic) as applied to claim 1 above, and further in view of US 20170180929 (Cavendish).
Regarding claim 4, Shin in combination with Choe do not teach “determining a duration to maintain the wireless communication link based on monitoring the parameter corresponding to battery power available for maintaining the wireless communication link, wherein:
the predetermined condition is the duration to maintain the wireless communication link; and
the threshold correlates to a period during which the one or more instances of the first signals are to be transmitted.”
Cavendish in paragraph 0037 teaches monitoring device level of battery or an estimate of how long the device is able to sustain a tracking session at the present battery level (“determining a duration to maintain the wireless communication link based on monitoring the parameter corresponding to battery power available for maintaining the wireless communication link, wherein: the predetermined condition is the duration to maintain the wireless communication link”).
Choe in paragraphs 0059 and 0080 teaches that available power capacity of a battery at each device is measured in a real-time basis and when a retention power of an SCD to be reported is smaller than the previously determined power limit, then the CHD expects to be a loss/theft for the corresponding SCD. In other words, the level of battery is estimated and when it is below certain value, a message is sent from the SCD to the CHD.

With respect to “the threshold correlates to a period during which the one or more instances of the first signals are to be transmitted”, Shin in combination with Choe teach monitoring plurality of different values (such as remaining battery power level, signal strength, mobility and/or speed) and comparing them with respective thresholds to determine relative proximity. When combined with the disclosure of Cavendish, an additional parameter would be added to determine the relative proximity and detect the condition when the device is in danger of being lost or stolen. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same criterion for the determination based on the additional parameter of duration to maintain the wireless communication link based on the remaining battery power, disclosed by Cavendish, such as comparing with respective 
With respect to the specific value of the threshold, Choe teaches that upon any of the monitored parameters crossing the threshold, a pull message is sent from the monitored device (SCD) to the monitoring device (CHD) informing it of the monitored device being in danger of being stolen or lost. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to select the threshold, to which the estimated duration to maintain the wireless communication link is compared, in such manner as to allow the monitored device to still send the pull message to the monitoring device when the threshold is crossed. In other words, to select the value of the threshold to be equal to the duration sufficient for sending at least one pull message to the monitoring device (“the threshold correlates to a period during which the one or more instances of the first signals are to be transmitted”). Doing so would have conformed to the general principle of operation of Choe’s system in which the crossing of the respective threshold results in sending the pull message.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 (Selmanovic) as applied to claim 1 above, and further in view of US 20030129978 (Akiyama).
Regarding claim 5, Shin in combination with Choe teaches “further comprising: determining remaining battery power based on monitoring the parameter corresponding to the battery power (Choe, paragraph 0059: available power capacity of a battery at each device is measured in a real-time basis (S120). Paragraph 0080: upon monitoring, when a retention power of an SCD to be reported is smaller than the previously determined power limit, then the CHD expects to be a loss/theft for the corresponding SCD.) available for maintaining the wireless communication link (since in Choe, the SCD is a battery powered device, “the wireless communication link” is maintained using the power from the battery, therefore, whatever amount of power capacity of the battery is measured at any given moment, it is available to support entirety of the operation of the SCD, including “maintaining the wireless communication link” which is part of the SCD operation), wherein:
the predetermined condition is the remaining battery power (Choe, paragraph 0059: available power capacity of a battery at each device is measured in a real-time basis (S120). Paragraph 0080: When a retention power of an SCD to be reported is smaller than the previously determined power limit, then the CHD expects to be a loss/theft for the corresponding SCD.); and
the threshold is a fixed percentage in the battery power (Choe, paragraph 0080: When a retention power of an SCD to be reported is smaller than the previously determined power limit (“the threshold is a fixed [portion] … in the battery power”), then the CHD expects to be a loss/theft for the corresponding SCD. Although no “percentage” is disclosed, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to express the disclosed previously determined power limit, with which the current value of the battery capacity is compared, in “percentage” of the total battery capacity, as is well-known in the art, simply as design choice with predictable results, rather than in absolute units of battery power, voltage or current capability.)…” 
Shin or Choe do not disclose that the threshold relates to the battery power “available for maintaining the wireless communication link.” In fact, Choe does not disclose anything about how “the previously determined power limit” to which the current power of the battery is compared is determined or set.
Akiyama in paragraph 0086 discloses a concept when the capacity of the battery in a device falls below the minimum capacity required to continue communication. In other words, Akiyama discloses a threshold in a battery power, so if the amount of battery power falls below the threshold, it may no longer be sufficient (and thus not “available”) “for maintaining the wireless communication link.”
Therefore, since Choe does not disclose anything about how “the previously determined power limit” to which the current power of the battery is compared is determined or set, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to base its determination on the concept of Akiyama of the minimum capacity of the battery required to continue communication and set “the previously determined power limit” of Choe sufficiently above its minimum capacity “available for maintaining the wireless communication link” simply as design choice with predictable results and to fill in where Choe is silent. Doing so would have also allowed the device (SCD of Choe) to still be able to transmit the pull message (as disclosed by Choe) with its location while still having enough battery power to maintain “the wireless communication link”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 (Selmanovic) as applied to claim 1 above, and further in view of US 20170134898 (Vega).
Regarding claim 6, Shin does not teach “wherein the first signals further comprise a request directed to the mobile device to record a location of the mobile device upon receiving the first signals.”
Vega also teaches tracking system (see abstract, FIG 1 with corresponding description). FIG 4 with corresponding description teaches a process of determining a location history of a lost tracking device. Paragraphs 0056 – 0057 disclose that upon conclusion that the tracking device 402 is lost, the location service (e.g., a GPS receiver) on the mobile device is activated, the mobile device determines its location using the location service (“the mobile device to record a location of the mobile device”), and the mobile provides the determined location to the tracking server 406.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement recording location of the mobile device and transmission it to the location service upon determination that the tracking device is lost, as disclosed by Vega, in the system of combined Shin and Choe’s disclosures. Doing so would have allowed the tracking system to provide this and other locations to the user for display within a map interface, enabling a user to digitally retrace the user's steps in order to aid the user in locating the lost tracking device (see abstract).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 (Selmanovic) as applied to claim 1 above, and further in view of US 20190141474 (Broise).
Regarding claim 8, Shin in combination with Choe teaches “wherein the first signals further comprise a request directed to the mobile device to relay the location of the wireless peripheral audio device to an account of a user of the mobile device.”
Broise also teaches a tracking system (FIG 1 with corresponding description). Paragraph 0037 teaches that the tracking system 100 includes a tracking device location manager 206 which may receive and process an indication that the tracking device 106 is lost from a mobile device 102. The tracking device location manager 206 providing a last known location as related to the tracking device 106. Paragraph 0044 teaches an account and mobile device 102 associated with the user 103. Paragraph 0036: the association manager 204 may be configured to receive, transmit, obtain, and/or update information about a user 103 and/or information about one or more specific tracking devices 106 and may associate information associated with a user 103 with information associated with a tracking device 106 which would be equivalent to the recited “account of a user of the mobile device”.
In other words, Broise teaches a database containing information about lost or stolen tracking device which includes its last known location which is kept in association with the user (“account”). The last known location information may be provided to other devices for the purpose of locating the lost or stolen tracking device. The indication of the lost status is received from the user’s mobile device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the database together with the location manager and their corresponding features, as disclosed by Broise, in the system of combined Shin and Choe’s disclosures. Doing so would have allowed to utilize other devices to help locate the lost or stolen tracking device (see Broise, paragraph 0037).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 (Selmanovic) as applied to claim 17 above, and further in view of US 20190174265 (Chen).
Regarding claim 19, Shin in combination with Choe do not teach “further comprising: a sound component configured to generate a sound when activated in 
Chen in FIG 1 with corresponding description teaches a tracking system comprising tracking device 20, such as mobile phone, and target electronic device 10 (which is equivalent to the headset of Shin and SCD of Choe), in wireless communication with each other. Paragraph 0025 teaches that when prompted by user 80 to emit signal 50, tracking device 20 will continually emit signal 50 (“receiving a command over the wireless communication link from the mobile device”) until target electronic device 10 is found. In response, the target device 10 will emit signals 60. Paragraph 0029 teaches that the target electronic device 10 emits an audible noise as signal 60 (thus comprising “a sound component configured to generate a sound when activated in response to” receiving signal 50 (“command”) from the mobile phone so that “the command directed to activating the sound component”) such that user 80 within earshot of target electronic device 10 can hear and find the lost device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Chen capability of transmitting a command from the mobile phone to the device being tracked to activate its sound component, into the system of combined Shin and Choe’s disclosures. Doing so would have allowed the user to quickly locate the device being tracked by simply listening to the sound emitted by the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20150332573 Selmanovic) as applied to claim 17 above, and further in view of US 20180338237 (MAHESWARANATHAN).
Regarding claim 20, Shin in combination with Selmanovic teaches “wherein the notification component is further configured to:
transmit, in response to receiving the input from the third-party, the notification…” “…using the wireless communication component (Selmanovic, paragraph 0019: The location tracking device 20 may be programmed to send its current location (“transmit” “the notification”) responsive to a predetermined event, such as when an emergency button on the device is pressed (“receiving the input from the third-party”)).”
Shin in combination with Selmanovic does not teach that the transmission is “to the mobile device”.
MAHESWARANATHAN in FIG 1 with corresponding description in paragraph 0049 teaches a monitoring and tracking system 100 comprising at least one tracking device 102 and at least one master device 104. The master device may be a mobile phone (paragraph 0032). Paragraph 0045 teaches that the user may push a button so that the tracking device sends its position information to the master device. In other words, MAHESWARANATHAN teaches “wherein the notification component is further configured to: transmit, in response to receiving the input from the third-party, the notification to the mobile device using the wireless communication component.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by MAHESWARANATHAN transmission, by the tracking device, of its current position upon receiving an input, to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648